Citation Nr: 0100282	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-22 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran had active service from July 1952 to June 1954.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1999 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) in which the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities was denied.

In October 2000, a personal hearing, to which the veteran 
testified, was held before the undersigned at the RO.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities consist of 
chronic lumbar syndrome, history of old injury, marked 
degenerative disease in the lumbar spine and spinal stenosis, 
evaluated as 60 percent disabling; and muscular atrophy of 
the lower extremities evaluated as noncompensably disabling.  
The combined rating for the veteran's service-connected 
disabilities is 60 percent.

2.  The veteran's service-connected disabilities are 
sufficiently severe as to preclude him from securing or 
following a substantially gainful occupation.


CONCLUSION OF LAW

The grant of a total disability rating based upon individual 
unemployability is warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a total rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran's service-connected disabilities consist of: 
chronic lumbar syndrome, history of old injury, marked 
degenerative disease in the lumbar spine and spinal stenosis, 
evaluated as 60 percent disabling and muscular atrophy of the 
lower extremities evaluated as noncompensably disabling.  The 
combined rating for the veteran's service-connected 
disabilities is 60 percent.  He maintains that he is unable 
to work as a result of his service connected disabilities.

In the interest of clarity, the Board will review the factual 
background of this case; briefly discuss the relevant law and 
VA regulations pertaining to the issue on appeal; and then 
analyze the veteran's claim and render a decision.

Factual Background

The veteran filed an application for increased compensation 
based upon unemployability in October 1998.  The veteran 
reported that he had last worked full time as a cement mason.  
He indicated that he left that job in 1988 due to disability 
and had not sought employment thereafter. 

VA medical records showed that in September 1997, the veteran 
was hospitalized due to intermittent chest pain radiating to 
his left arm.  He was admitted by the emergency room 
physician with a diagnosis of unstable angina and congestive 
heart failure which were treated throughout his 
hospitalization.  

VA outpatient records document that in November 1997, the 
veteran complained of an ulcer on his right lower extremity.  
Complaints of back pain radiating down both legs were 
documented in March 1998.  


A VA examination of the peripheral nerves was conducted in 
July 1998.  The examiner noted that the veteran was 67 years 
old.  At that time, the veteran reported that he experienced 
low back pain which was getting worse as well as pain 
radiating down to his feet.  It was noted that it was 
difficult for him to walk and that he was using a walker.  
The examiner concluded that the clinical symptoms and 
examination findings were suggestive of lumbar radiculopathy 
and spinal stenosis due to degenerative joint disease.  It 
was noted that he also appeared to have neuropathy secondary 
to diabetes.  The examiner reported that limited nerve 
conduction studies done several months previously had 
suggested severe axonal neuropathy.  A history of left 
cerebrovascular accident with residual mild right-sided 
numbness and weakness was also recorded.  The examiner 
observed that the veteran's symptoms were getting worse and 
that his movements were more limited and he had more weakness 
when compared to an evaluation conducted in 1997.  

A VA examination of the spine was conducted in July 1998.  
The examiner noted that a review of service medical records 
reflected that the veteran sustained a back injury in June 
1953 and that post-service VA medical records documented 
muscle atrophy of determined origin in 1963.  An impression 
of chronic lumbar syndrome with a history of old injury as 
well as marked degenerative disease in the lumbar spine with 
spinal stenosis was made.  

By rating action of September 1998, the RO granted an 
increased evaluation of 60 percent for the veteran's low back 
disability and granted entitlement to aid and attendance 
benefits for the veteran.  The RO also denied service 
connection for muscular atrophy of the legs.  

VA medical records dated in 1998 and 1999 were received in 
February 1999.  A February 1999 record showed complaints of 
chronic back pain and revealed proximal girdle weakness in 
the legs.  An assessment of possible diabetic neuropathy was 
made. 

In a June 1999 determination, the Board granted entitlement 
to service connection for muscular atrophy of the lower 
extremities, secondary to a service-connected back condition.  
The RO assigned a noncompensable evaluation for that 
disability in August 1999.

The veteran presented testimony at a hearing held at the RO 
in December 1999.  He testified that if his only disability 
was his back condition he would not be able to work.  He 
stated that he couldn't stand, couldn't sit for too long, and 
couldn't lie down through the night.  He reported 
experiencing constant pain and indicated that he was taking 
medication for it with no relief.  He testified that he was 
not able to drive and that his wife had to do the driving due 
to his taking pain medication.  The veteran stated that he 
received VA treatment once or twice a month for his back.  
During the hearing, it was observed that the veteran was 
using a walker, which the veteran reported he had been using 
for about 7 months.  He stated that he had been using a cane 
since 1989.  He testified that he stopped work in 1988 
initially because of a heart problem which, combined with his 
back disability and radiculopathy in the legs, rendered him 
unemployable.  

Subsequently, the veteran provided testimony at a hearing 
held before the undersigned in October 2000.  The veteran 
testified that he was last employed in 1988 with a piping 
company as a cement finisher.  He stated that he left that 
job due to his back disability and received Social Security 
benefits as a result of his back disability and a non-service 
connected heart condition.  He testified that he had not 
tried to obtain employment since 1988.  The veteran stated 
that he experienced constant, severe back pain which radiated 
into his lower extremities.  It was observed that the veteran 
was using a walker at the time of the hearing, which the 
veteran explained was necessary to keep weight off of his 
knees and back.  He testified that due to service connected 
muscular atrophy his legs were weak and gave out on him.  He 
stated that he had a fourth grade education and had no 
specialized training.  He also indicated that he took pain 
medication for his disabilities which made him drowsy.  He 
testified that he was unable to do the work he had previously 
done because he was unable to bend and stretch as a result of 
his back disability.   


Pertinent Law and Regulations

A total disability evaluation may be assigned where the 
schedular evaluation is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  A claim for a 
total disability rating based upon individual unemployability 
"presupposes that the rating for the [service-connected] 
condition is less than 100%, and only asks for TDIU because 
of 'subjective' factors that the 'objective' rating does not 
consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  The court noted the following standard 
announced by the United States Court of Appeals in Timmerman 
v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Analysis

At the outset of its discussion, the Board notes that the 
veteran is approximately 70 years of age, has not worked in 
more than 10 years, and has numerous significantly disabling 
non service-connected disabilities, including severe axonal 
neuropathy, cardiomyopathy with hypertension, a left knee 
disability and non-insulin dependent diabetes mellitus.  
However, the law and regulations set forth above make it 
clear that the Board's inquiry is limited to the effect that 
his service-connected disabilities have on his employability.  
That is, the service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

In light of the 60 percent combined evaluation which is 
assigned for the veteran's service connected disabilities, 
the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a) are satisfied.  The 
question remains however, whether these disabilities render 
him unable to obtain and retain substantially gainful 
employment.


The medical records, which have been discussed in this 
decision, portray a disability picture which is marked by 
limitation of motion of the spine due to degenerative joint 
disease with radiculopathy and spinal stenosis, requiring the 
use of a walker, as well as muscular atrophy of the legs.  
The medical evidence and the veteran's hearing testimony 
reflect that the disability of the spine renders the veteran 
unable to bend, stretch or even drive.  The Board also points 
out that aid and attendance benefits were granted by the RO 
in a September 1998 rating action.  The RO determined that 
the veteran required daily assistance in performing routine 
activities.

The veteran's employment history reflects that he has held 
positions as a cement finisher.  This type of position is not 
sedentary in nature and requires some mobility and at 
minimum, the ability to ambulate.  Clearly, the back 
disability and the related muscular atrophy of the legs 
represent a severe industrial impairment with respect to the 
kinds of the positions for which the veteran is qualified and 
has historically held.  The evidence also indicates that the 
veteran has a fourth grade education and has received no 
specialized training other than that received in conjunction 
with his vocation as a cement finisher.  

The critical question is whether employability is 
realistically within the physical and mental capabilities of 
the veteran.  The Board is cognizant that the veteran suffers 
from significant non-service connected conditions which also 
significantly impact his unemployability in an adverse 
fashion.  However, in light of the veteran's fourth grade 
education, his work history and the nature and current level 
of his service-connected disabilities, discussed above, the 
Board finds that he is unemployable due to his service-
connected disabilities alone.  Thus, a grant of a total 
disability rating for compensation is warranted under the 
law.



ORDER

A total disability rating based upon individual 
unemployability is granted.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals




 


